UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended:September 30, 2011 Commission File Number:814-00720 LOS ANGELES SYNDICATE OF TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-5655532 (State or Jurisdiction of (IRS Employer ID No) Incorporation or Organization) 3651 Lindell Road, Suite D #146, Las Vegas, NV89103 (Address of principal executive office) (zip code) (702) 943-0320 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to file such files).Yes X No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. The number of shares outstanding of registrant’s common stock, par value $.001 per share, as of September 30, 2011, is 11,741,899 shares. Los Angeles Syndicate of Technology, Inc. INDEX Page No. Part I
